Citation Nr: 1039824	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a total rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board remanded the matter for further 
development in November 2007.

In July 2007, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Louisville RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is in 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2007, the Board remanded the matter to obtain Vet 
Center records.  The May 2008 supplemental statement of the case 
(SSOC) noted that there was no Vet Center located in Corbin, 
Kentucky.  Letters from the Vet Center dated in August 2007 and 
June 2008 reflected that the Veteran had been seen at the Vet 
Center Outreach Group in Corbin, Kentucky since January 2007.  
Importantly, the letterhead was from the Vet Center in Lexington, 
Kentucky.  The Board observes that although two Vet Center 
records have been associated with the claims file, the actual 
records from the meetings the Veteran has attended (28 at the 
time of the June 2008 letter) have not been associated with the 
claims file.  Accordingly, because there is evidence that the 
Veteran has received treatment from the Lexington Vet Center 
since January 2007, a remand is necessary to obtain these 
records.

Additionally, the Veteran testified during his hearing that he 
had received treatment from the Lexington VAMC for three years.  
However, the earliest VA records date from July 2005.  The Board 
concludes that on remand, VA records dated from 2004 to July 2005 
and from July 2007 to the present should be associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.)  

The Board observes that the most recent VA examination for 
service-connected PTSD is dated in July 2005.  Due to the five 
year passage of time between the last examination as well as the 
Veteran's representative's contentions that the Veteran cannot 
work due to his PTSD, a remand is necessary for a VA examination 
to assess the current severity of the Veteran's PTSD and whether 
he is unemployable based on his disability.

In the September 2010 informal hearing presentation, the 
Veteran's representative contends that an inferred claim for TDIU 
was raised when the Veteran' wife claimed that he cannot work for 
or with anyone else due to his mental problems.  As the Veteran 
via his representative is contending that he cannot work due to 
his service-connected PTSD, the Board finds that a claim for TDIU 
has been raised by the record and is now for consideration in 
addition to the claim for an increased rating for service-
connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009) (holding that, a request for TDIU, whether expressly 
raised by the veteran or reasonably raised by the record, is not 
a separate claim for benefits, but rather an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
on which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation).



Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Vet Center in 
Lexington, Kentucky dated from January 2007 
to the present.

2.  Obtain VA treatment records dated from 
2004 to July 2005 and from July 2007 to the 
present.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected PTSD.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
PTSD.  The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's PTSD under the applicable rating 
criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The examiner should also comment as to 
the impact of PTSD on the Veteran's daily 
activities and his ability to maintain 
employment.  

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the physical 
and mental acts required by employment, not 
whether he can find employment.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


